Title: To Thomas Jefferson from Gideon Granger, 30 June 1807
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            June 30—1807
                        
                        G Granger presents his Compliments to the President and informs him that the Emoluments of the Postmaster at
                            Richmond for Apl. 1. 1806 to Apl. 1. 1807 was $2098.54.—but the Postmaster out of this Sum pays Clerk hire, Office Rent
                            &c.
                    